IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,                           No. 81293-9-I

                     Respondent,                DIVISION ONE

               v.                               UNPUBLISHED OPINION

 DOUGLAS FLOYD ROLL,

                     Appellant.


      PER CURIAM — Douglas F. Roll appeals his jury conviction for one count of

third degree assault and one count of fourth degree assault, both with a domestic

violence designation. Roll contends, and the State concedes, that the

convictions violate double jeopardy because the underlying acts were part of a

continuing course of conduct. The State also concedes that Roll’s judgment and

sentence inadvertently left blank the expiration date for the no-contact order. We

accept the State’s concessions. We remand to the trial court to vacate the fourth

degree assault conviction, and to amend the judgment and sentence to specify

the duration of the no-contact order.
No. 81293-9-I/2


      Remanded.



                  FOR THE COURT:




                  2